Citation Nr: 1244390	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  09-11 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel





INTRODUCTION

The Veteran served on active duty from February 1984 to September 1992. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 rating decision in which the RO denied the petition to reopen a claim for service connection for an acquired psychiatric disorder, to include PTSD.  In February 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in April 2009.

In November 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.   During the hearing, the Veteran indicated that he wished to withdraw from appeal his claim for entitlement to compensation payments for cervical strain.  

In June 2012 the Board granted the Veteran's petition to reopen his claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and remanded the now reopened claim for further development via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claim as reflected in a July 2012 supplemental SOC (SSOC) and returned this matter to the Board for further appellate consideration.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA)  claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

For the reasons expressed below, this matter is, again, being remanded to the RO via the AMC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 

As noted above, in June 2012 the Board reopened the Veteran's claim for service connection for  an acquired psychiatric disorder, to include PTSD, and remanded the matter  for further development, in particular, to obtain any outstanding treatment records and records from the Social Security Administration (SSA).  The Board also directed the RO to accomplish any additional development deemed warranted, to include obtaining a VA examination, if appropriate.  The RO tried to schedule the Veteran for a VA examination but then cancelled the Veteran's VA examination because the notification was undeliverable.  It was then determined that the Veteran was incarcerated beginning in  June 2012.  In a November 2012 brief, the Veteran's representative stated that if a favorable decision cannot be rendered then the issue on appeal should be remanded in order to schedule the Veteran for a VA examination as an incarcerated veteran.  

Because of the Veteran's incarcerated status, the typical procedures for scheduling an examination will likely not be adequate in this case.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has cautioned "those who adjudicate claims of incarcerated veteran to be certain that they tailor their assistance to the peculiar circumstances of confinement.  Such individuals are entitled to the same care and consideration given to their fellow veterans."  Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (citing Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).   In Bolton, the Court remanded a case where the RO claimed an inability to get a fee-basis physician to conduct an examination at a correctional facility.  In that case, further efforts were deemed necessary to attempt to examine the Veteran.  Id.   

The Board acknowledges that some efforts to schedule the Veteran for examination have been made.  However, the Board finds that a remand is necessary in order for the RO to take further reasonable steps to attempt to schedule the Veteran for the examinations in connection with the claim for service connection for an acquired psychiatric disorder, to include PTSD in accordance with the VA Adjudication Procedure Manual.   The manual contains a provision for scheduling examinations of incarcerated veterans, and calls for the AOJ or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d. 

Also, to ensure that all due process requirements, while this matter is on remand, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.   The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1)  (West 2002); but see also 38 U.S.C.A. § 5103(b)(3)  (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).   However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.   Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.   The RO's adjudication of this claim must include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of the claim (regardless of the outcome of any attempts to arrange for the Veteran to undergo examination). 

Accordingly, this matter is hereby REMANDED for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. 

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  After all records and/or responses received have been associated with the claims file, the RO should take all reasonable measures to schedule the Veteran for VA psychiatric examination (by a psychiatrist or psychologist).   The RO should confer with prison authorities to determine whether the Veteran may be escorted to a VA medical facility for the examination or if an examination at the prison is feasible.  See M21-1MR, Part III.iv.3.A.11.d.  All efforts in this regard should be clearly documented in the claims file. 

The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report) and all clinical findings should be reported in detail. 

The examiner should clearly identify all current psychiatric disability(ies), to include PTSD.  
 
Then, for each diagnosed psychiatric disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disability is the result of disease or injury incurred or aggravated during service. 

If the examination cannot be accomplished because such arrangements could not be made with the State institution where the Veteran is incarcerated, the RO should forward the claims file to the appropriate VA medical professionals to obtain medical opinions that address the questions posed above. 

The examiner or reviewing medical professional should set forth all examination findings (if any), along with the complete rationale for the conclusions reached, in a typewritten report. 

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development action deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority. 

6.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


